Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowable subject matter has been incorporated into independent claims 52, 53 and 60. 
Wang (US20070122359) is regarded as the closest prior art of record. 
Although Wang teaches a composition comprising sodium cyclamate, starch and ascorbic acid, Wang does not teach a component which comprises one or more carbohydrates having a dextrose equivalent value of from 60 to less than 100 as claimed in claim 52. 
There is no motivation in Wang to incorporate or substitute in a carbohydrates having a dextrose equivalent value of from 60 to less than 100 as claimed in claim 52. 
Further, although Wang teaches a composition comprising sodium cyclamate, starch and ascorbic acid, Wang does not teach the composition comprising ammonia, amines, urea or fluorescent dyes as claimed in claim 53. 
There is no motivation in Wang to incorporate or substitute in ammonia, amines, urea or fluorescent dyes as claimed in claim 53. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/1/2021